Citation Nr: 1002772	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1963, with subsequent service in the Reserves from 
September 1965 to October 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In June 2004, the Veteran submitted a claim of entitlement to 
service connection for bilateral hearing loss.  After this 
claim was denied in November 2004, the Veteran perfected an 
appeal to the Board.  The Board denied this claim in October 
2007, after which the Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In March 2009, this claim was remanded to the Board pursuant 
to a Court Order and a Joint Motion for Remand.  According to 
the directives of the Joint Motion for Remand, the Court 
found that VA failed to undertake reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); see Hupp v. Nicholson 21 Vet. App. 342, 345 
(2007).  Specifically, the Court found that, while the 
Veteran's active duty treatment records were obtained, VA did 
not attempt to obtain the Veteran's treatment or personnel 
records associated with his service in the Reserves.  As 
such, the Court found that a remand was warranted for further 
development.

Additionally, the Court found that the Board's October 2007 
decision failed to incorporate 2 medical articles submitted 
by the Veteran in support of his claim.  The first article 
was submitted by the Veteran in December 2004 and was 
entitled "Hearing:  Noise-Induced Hearing Loss."  The 
second article was submitted by the Veteran after the August 
2007 Board hearing and concerned the symptoms, causes, risk 
factors, complications, and treatment of hearing loss.  The 
Court found that a remand was also warranted so that these 
articles could be addressed. 

In October 2009, the Veteran submitted a statement in support 
of his claim wherein he further detailed his inservice 
experiences as they related to his claim of entitlement to 
service connection for bilateral hearing loss.  Moreover, the 
Veteran discussed specific instances of post-service symptoms 
of bilateral hearing loss.

Based on the directives of the March 2009 Joint Motion for 
Remand, the Board finds that a remand for further development 
is warranted in order to satisfy VA's duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for bilateral hearing 
loss during the course of this appeal.  
The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.
 
The RO must also attempt to obtain from 
the appropriate agency the Veteran's 
personnel and treatment records 
associated with his period of Reserves 
service, which was from September 1963 
to October 1965.

All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  If, after making reasonable 
efforts to obtain the identified 
records, the RO is unable to secure 
same, the RO must notify the Veteran 
and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
RO with respect to the claim.  The 
Veteran must then be given an 
opportunity to respond.

2.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration the 2 articles submitted by 
the Veteran and any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the Veteran and his 
representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


